   Case 2:20-cv-04792-AFM Document 15 Filed 06/29/20 Page 1 of 1 Page ID #:91
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-04792-AFM                                                Date: June 29, 2020
Title      Sabena Puri v. United States of America



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers):

        Counsel filed an incomplete Application of Non-Resident Attorney (ECF No. 6) and was
ordered to submit an amended Application (ECF No. 13). On June 26, 2020, plaintiff file a Notice of
Voluntary Dismissal (ECF No. 14). Accordingly, the Application of Non-Resident Attorney (ECF
No. 6) is denied as moot. The Counsel’s $400.00 filing fee paid on May 29, 2020 (Receipt No.
ACACDC-26617805) shall be refunded.

        IT IS SO ORDERED.

cc: Fiscal


                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
